UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 16, 2010 HARLAND CLARKE HOLDINGS CORP. (Exact Name of Registrant as Specified in its Charter) Delaware 333-143717 84-1696500 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2939 Miller Road, Decatur, Georgia 30035 (Address of Principal Executive Offices) (Zip Code) (770) 981-9460 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On September 16, 2010, Harland Clarke Holdings Corp. (the “Company”) will be providing the information furnished as Exhibit 99.1 to this Report at the 2010 Credit Suisse Global Credit Products Conference.The information furnished as Exhibit 99.1 to this Report is incorporated by reference in this Item 2.02. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Information furnished pursuant to Item2.02 of this Current Report on Form 8-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARLAND CLARKE HOLDINGS CORP. By: /s/ Martin Wexler Name: Martin Wexler Title: Vice President and Treasurer Date: September 16, 2010 3 INDEX TO EXHIBITS Exhibit Number Description Exhibit 99.1 Information furnished pursuant to Item2.02 of this Current Report on Form 8-K.
